DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment filed 02/25/2021, has been entered.

     Claims 2 and, 18 have been canceled.
     Claim 2 has been canceled previously.

     Claims 1, 4-11 and 17 have been amended.

     Claims 33-36 have been added.

     Claims 1, 3-17 and 19-36 are pending.

3.  Applicant’s election without traverse of Group I and the species of no further steps of administering other therapeutic agents in the Response to Restriction Requirement, filed 07/23/2020, has acknowledged.

    Claims 1 and 3-11, 14-17, 19-31 and 33-36 are under consideration as they read on the elected invention / species.

     Claims 12, 13 and 32 have been withdrawn from consideration as being drawn to a non-elected invention and species

4. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 02/25/2021. 

    The rejections of record can be found in the previous Office Action, mailed 10/26/2020.  

5. Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     A)  Claim 9 is indefinite in the recitation of “NIK expression because the metes and bounds of this recitation is NIK expression is ill-defined and ambiguous for the reasons of record..

     The claims and specification do not define “NIK” / “NIK expression”.

    One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention in terms of “NIK expression”.

     The claim does not pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


     MPEP 716 / 37 C.F.R. 1.132   
     Affidavits or declarations traversing rejections or objections.
     When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.

     Applicant has not provided a declaration to support the evidence for this rejection.

     The rejection of record is maintained.

     B)  Upon reconsideration of applicant’s amended claims, filed 02/25/2021, 
           the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the recitation of “BNJ441” and “BNJ421” has been withdrawn.

     C)  Applicant is reminded that the amendment must point to a basis in the specification so as not to add any new matter.  See MPEP 714.02 and 2163.06.

6.  Upon reconsideration of applicant’s amended / canceled claims, filed 02/25/2021, including remarks in Rejection of Claims 17 and 18 under 35 U.S.C. § 112(a), 
     the previous rejection under 35 U.S.C. 112(1) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement has been withdrawn.  

7.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1, 3-11, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
 
     Applicant’s arguments / amendments in conjunction with certain legal citations, filed 02/25/2021, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

      Applicant’s arguments in conjunction with certain legal citations that applicant was in full possession of the presently claimed methods encompassing anti-C5 antibody which bind and inhibits the cleavage of C5 into C5a and C5b based on at least the representative number of antibody species, including the exemplary anti-C5 antibodies, including eculizumab ravulizumab, antibody BNJ421, the 7086 antibody and the 8110 antibody as well as relying upon the knowledge and maturity of science of other anti-C5 antibodies.



    It is maintain that the claimed anti-C5 antibodies encompass a variety of structures and functions, including   encompassing variants, including various specificities, epitopes and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

      The exemplary anti-C5 antibodies, in part, represent variants of eculizumab, which are not necessarily representative of the anti-C5 antibodies which bind and inhibits the cleavage of C5 into C5a and C5b encompassed by the breadth and diversity of the anti-C5 antibodies administered in the claimed methods for the reasons of record.

      With respect to newly added “ravulizumab”, the following is noted.

     Applicant’s remarks, filed 02/25/2021, under 35 U.S.C. § 112(a), addressing ravalizumab (also described in the art and literature as “BNJ441, ALXN11210 and ULTOMIRUS) is well known and publicly is well-known as evidence by publication that pre-date the presentation application as described in PCT/US2015/019225 and U.S. Patent No. 9,079,949 incorporated into the present specification is acknowledged.

       Note the instant application / specification as well as cited references do not provide sufficient written description of “ravulizumab” or its relationship to BNJ4411, ALXN11210 and/or ULTOMIRUS expliticly / per se.

      MPEP 716 / 37 C.F.R. 1.132   
     Affidavits or declarations traversing rejections or objections.
When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.

     Applicant has not provided a declaration to support the evidence for the asserted relationship / structure of ravalizumab in this application / specification as filed.
      Note, too, that ravalizumab lacks proper antecedent basis to the specification.

      The following is reiterated for 



    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).

     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  


     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

    With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   

   In turn, applicant relies upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities.

    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the breadth of antibodies encompassed by the claimed methods.

    While applicant claims and discloses certain specific anti-C5 antibodies, (e.g., eculizumab BNJ441, BNJ421, etc.) as well as newly added ravalizumab. The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies, broadly encompassed by the claimed invention. 

    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed anti-C5 antibodies encompassing antibodies / variants that would identify the claimed antibodies / variants encompassing the various modifications encompassed by the claimed antibody specificity and functional attributes.

       In turn, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies encompassing various structures, specificities and functions, broadly encompassed by the claimed invention. 
  
     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of proteins epitope(s) / variants thereof associated with the claimed anti-C5 antibodies and claimed functional attributes.  

not in possession of the claimed genus of specificities, functional and structural  attributes / characteristics in the absence of providing sufficient structural characteristics of the genus of such “specificities and variants thereof” coupled with a known or disclosed correlation between function and structure in the claims.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed anti-C5 antibodies that retain the appropriate structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

    Applicant was not in possession of the claimed to anti-C5 antibodies comprising / encompassing the claimed limitations  in the absence of providing sufficient structural and functional characteristics of the species or genus of anti-C5 antibodies encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies in the “limitations” above encompassed by the claimed invention.  

     Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-C5 antibodies with comprising the “limitations” above,  the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)

     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C5 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In contrast to the disclosure of certain of anti-C5 antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C5 antibodies. 

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Note that applicant’s reliance upon legal citations does not include Amgen nor AbbVie.

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus of anti-C5 antibodies broadly encompassed by the claimed invention to provide sufficient structure for the anti-C5 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

     Applicant’s arguments have not been found persuasive.




     alone or in further evidence of Ramzy et al. (Can J Surg 48(4) 319-327, August 2005).

      Note that claims 19-20 were inadvertently not included in the previous Office Action.

      Note that claims 33-34 were added in applicant’s latest amendment.

      Claims 16, 19-20 and 33-34 are drawn to eculizumab 

    Applicant’s arguments, filed 02/25/2021, have been fully considered but have not been found convincing essentially for the reasons of record / herein

     Applicant has amended the claims from “a method of reducing the likelihood of forming a T cell mediated allograft vasculopathy lesion” to a methods of treating a T cell mediated allograft vasculopathy lesion in a recipient of a transplant of an allograft
     Applicant argues that Rother does not teach or suggest T cell mediated allograft vasculopathy lesion and, in turn, does not teach each and every limitation and does not anticipate the cited claims.

     In a Review of Cardiac Allograft Vasculopathy (CAV),
     Ramzy reports that heart transplantation is the accepted therapy for patients with refractory end-stage heart disease and CAV is a major limitation to long-term survival after heart transplantation, that CAV is an accelerated form of coronary artery disease and treatment before transplantation, during storage as well as after storage (see Abstract) (see entire document, including Abstract, Introduction, Differences between cardiac allograft vasculopathy and coronary artery disease, Pathological features, Pathophysiologic characteristics, Diagnosis, Treatment and prevention, Summary and Conclusions).

     While it is acknowledged that there are differences between cardiac allograft vasculopathy (CAV) and coronary artery disease (CAD), where CAV is an accelerated artery disease,
     it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 

     For example, Rother teach methods of treating an organ or tissues, including a patient in need thereof wherein prior to and chronically following transplanting an inhibitor of human complement is administered and with a frequency effect to substantially inhibit systemic complement activity in the patients, including heart transplants and chest pain due to cardiac ischemia (e.g., see paragraphs [0071], [0207, [0233], [0235]; Claim 3).





     The following is reiterated for clarity and convenience.

     Rother et al. teach Methods and Compositions for Treating Complement-Associated Disorders (see entire document, particularly Summary, Detailed Description, Examples, Claims),
     including inhibitors of C5, including anti-C5 antibodies, including eculizumab / pexelizumab and functional and fragments thereof (e.g., see paragraphs [0020]-[0024], [0085]-[0086], [0094], [0101]-[0137], [0148]-[0193]),
     including therapeutically effective amounts, including maintaining threshold concentrations to substantially or completely suppress complement activation over a prolonged period of time
in the amelioration of one or more symptoms of disease (e.g., see paragraphs [0188]-[0192]), including patients at risk [0197]-[0242]),
     including treating inappropriate regulation or activation of complements in the pathogenesis of a variety of disorders, including ischemia-reperfusion injury, cardiovascular disorders, thrombotic disorders) (e.g., see paragraphs [0017]-[0019], [0026], [0058], [0060], [0196], [0202], [0207]-[0208], [0213], [0215]), including affecting smooth muscle (e.g., see paragraphs [0015], [0016], [0071], [0207], vessel occlusions (e.g., see paragraph [0208]),
     including administration of C5 inhibitors prior to, during and after therapy (e.g., see paragraphs [0031], [0036], [0038], [0042], [0045, [0047], [0051], [0055], [0057], [0062], 
Including transplantation of organs and tissues (e.g., kidney) (see paragraphs [0062], [0071]- [0073], [0146], [0193], [0230], [0233], [0235], [0249]; Claim 2),
     including transplant patients, including subjects at risk, including transplantation (e.g., see paragraphs [0036], [0062], [0071]-[0073], [0193], [0195], [0205], [0233], [0235, [0236], [0249]; Claim 2).

      As indicated previously, although the reference is silent about “a method of treating a T cell-mediated allograft vasculopathy lesion in a mammalian recipient of a transplant of an allograft from a donor …   thereby treating the T cell-mediated allograft vasculopathy lesion in the mammalian recipient … ” as well as “reducing the likelihood DSA including allograft injury, thrombotic complications of transplant-associated IR injury, IR injury induced membrane attack complex assembly in microvessels and large-caliber vessels, IR induced activation of non-canonical NF-κB signaling, IR injury induced NIK expression, forming a diffusely expanded neointima made up of smooth muscle-like cells along with sub-endothelial infiltrated of T cells and macrophages”;
     it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 

       See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  
      “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

not recite any additional active method steps, but simply state characterizations or conclusions of the results of those physical steps or may be performed entirely in the human mind is obviously not tied to any machine and does not transform any article into a different state or thing. 
     Therefore, these “limitations” are not found to further limit the method defined bythe claims, since it simply expresses the intended result of a process steps positively recited (e.g.,administering). 

     It is noted that the recitation step of “compared to the absence of treatment with an anti-C5 antibodies or antigen binding fragment thereof” does not recite any additional active methodsteps, but simply states a characterization or conclusion of the results of those steps recited or may be performed entirely in the human mind is obviously not tied to any machine and does not transform any article into a different state or thing. 
     Therefore, the “comparing” step or clause is not found to further limit the method defined bythe claims, since it simply expresses the intended result of a process step positively recited (e.g.,“administering). 

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.
     Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  
     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons

      Therefore, claiming a prior art polypeptide via SEQ ID number when the reference is silent with regard to the exact sequence does not make a claim patentable unless the claimed polypeptide is actually different from that which was disclosed in the prior art.

       On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference.  
     The fact that applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. 
     Therefore, the prior art anticipates the claimed invention

       Applicant’s arguments have not been found persuasive.
s 1, 3-11, 14-16, 19-20 and 33-34 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rother et al. (US 2012/0225056) in view of NCT02013037 (The De-Novo Use of Eculizumab in Presensitized Patients Receiving Cardiac Transplant (DUET); December 17, 2013), Francois et al. (US 2014/0371133) , Jane-wit et al. (Circulation 3: 128, December 3, 2013
10.1161/CIRCULATIONAHA.113.002972) and Nath et al. (J Heart Lung Transplant 29(11): 1277-1285, 2010; doi: 10.1016/j.healun.2010.05.025) essentially for the reasons of record / herein.

     Note that claims 19-20 were inadvertently not included in the previous Office Action.

      Note that claims 33-34 were added in applicant’s latest amendment.

      Claims 16, 19-20 and 33-34 are drawn to eculizumab 

     Applicant’s arguments, filed 02/25/2021, have been fully considered but have been found convincing for the reasons of record / herein.

     In contrast to applicant’s arguments that Rother does not teach or suggest T cell mediated allograft vasculopathy lesions and, in turn, does not teach each and every limitation and does not render obvious the cited claims,
     that Jane-wit teach the treatment of artery segments with panel reactive antibody to IgG binding to, MAC depositions, activation of noncanonical NF-κβ signaling in EC which results in exacerbated formation of t cell-mediated allograft vasculopathy-like lesion,
     that Andrien teaches anti-C5 antibodies with improved properties,
     Diefenbach-Streiber teach C5-binding antibodies,
     but submits that nowhere do any of the cited reference teach of suggest administering an anti-C5 antibody ide to treat T cell mediated allograft vasculopathy lesions and
     that only by applicant demonstrating by working data that an anti-C5 blocking antibody is capable of attenuating T-cell mediated neointimal and thrombotic allograft vasculopathy lesion following ischemia-reperfusion injury such that an anti-C5 binds C5 and inhibits the cleavage of C5 and be effective in treating T cell-mediated allograft vasculopathy lesions the following is noted;
    the following is noted.

   The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 




 
   The following of record is reiterated for clarity and convenience.

     Rother et al. teach Methods and Compositions for Treating Complement-Associated Disorders (see entire document, particularly Summary, Detailed Description, Examples, Claims),
     including inhibitors of C5, including anti-C5 antibodies, including eculizumab / pexelizumab and functional and fragments thereof (e.g., see paragraphs [0020]-[0024], [0085]-[0086], [0094], [0101]-[0137], [0148]-[0193]),
     including therapeutically effective amounts, including maintaining threshold concentrations to substantially or completely suppress complement activation over a prolonged period of time
in the amelioration of one or more symptoms of disease (e.g., see paragraphs [0188]-[0192]), including patients at risk [0197]-[0242]),
     including treating inappropriate regulation or activation of complements in the pathogenesis of a variety of disorders, including ischemia-reperfusion injury, cardiovascular disorders, thrombotic disorders) (e.g., see paragraphs [0017]-[0019], [0026], [0058], [0060], [0196], [0202], [0207][0208], [0213], [0215]), including affecting smooth muscle (e.g., see paragraphs [0015], [0016], [0071, [0207], vessel occlusions (e.g., see paragraph [0208]),
     including administration of C5 inhibitors prior to, during and after therapy (e.g., see paragraphs [0031], [0036], [0038], [0042], [0045, [0047], [0051], [0055], [0057], [0062], 
Including transplantation of organs and tissues (e.g., kidney) (see paragraphs [0062], [0071]- [0073], [0146], [0193], [0230], [0233], [0235], [0249]; Claim 2),
     including transplant patients, including subjects at risk, including transplantation (e.g., see paragraphs [0036], [0062], [0071]-[0073], [0193], [0195], [0205], [0233], [0235, [0236], [0249]; Claim 2)
     (see entire document, including Abstract, Technical Field, Background, Summary, Detailed Description, including Methods for Treatment of complement-associated diseases, Examples, Claims).

      Although the primary reference is silent about treating a T cell-mediated allograft vasculopathy lesion explicitly, “reducing the likelihood of forming a T cell-mediated allograft vasculopathy lesion in a mammalian transplant recipient comprising transplanting an allograft from a donor to a recipient” as well as “reducing the likelihood DSA including allograft injury, thrombotic complications of transplant-associated IR injury, IR injury induced membrane attack complex assembly in microvessels and large-caliber vessels, IR induced activation of non-canonical NF-κB signaling, IR injury induced NIK expression, forming a diffusely expanded neointima made up of smooth muscle-like cells along with sub-endothelial infiltrated of T cells and macrophages”;     
     it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 

     See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  

      “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
not recite any additional active method steps, but simply state characterizations or conclusions of the results of those physical steps or may be performed entirely in the human mind is obviously not tied to any machine and does not transform any article into a different state or thing. 
     Therefore, these “limitations” are not found to further limit the method defined bythe claims, since it simply expresses the intended result of a process steps positively recited (e.g.,administering). 
     It is noted that the recitation step of “compared to the absence of treatment with an anti-C5 antibodies or antigen binding fragment thereof” does not recite any additional active methodsteps, but simply states a characterization or conclusion of the results of those steps recited or may be performed entirely in the human mind is obviously not tied to any machine and does not transform any article into a different state or thing. 
    Therefore, the “comparing” step or clause is not found to further limit the method defined bythe claims, since it simply expresses the intended result of a process step positively recited (e.g.,“administering). 

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.
     Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  
      Therefore, claiming a prior art polypeptide via SEQ ID number when the reference is silent with regard to the exact sequence does not make a claim patentable unless the claimed polypeptide is actually different from that which was disclosed in the prior art.
     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons

       On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference.  
     The fact that applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. 

     Rother et al. differs from the claimed methods by not explicitly reciting “a method of treating a T cell mediated allograph vasculopathy” as well as “reducing the likelihood DSA including allograft injury, thrombotic complications of transplant-associated IR injury, IR injury induced membrane attack complex assembly in microvessels and large-caliber vessels, IR induced activation of non-canonical NF-κB signaling, IR injury induced NIK expression, forming a diffusely expanded neointima made up of smooth muscle-like cells along with sub-endothelial infiltrated of T cells and macrophages”.
not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 
     As addressed previously, the following prior art clearly addresses claim limitations encompassed by methods of treating a T cell-mediated allograft vasculopathy … administering a therapeutic effective amounts of an anti-C5 antibody … binds to C5 and inhibits the cleavage of C5 into fragments of C5a and C5b ... thereby treating the T cell-mediated allograft vasculopathy lesions  …”,
     including / encompassing treating patients receiving cardiac transplant with anti-C5 antibodies (e.g., eculizumab) to prolong long-term cardiac survival, including the treatments and parameters associated with antibody mediated rejection (AMR), acute cellular rejection (ACR), cardiac vasculopathy (CAV), etc., including the parameters recited / encompassed by the dependent claims (e.g., see italicized vasculopathy in the secondary references herein).

     The NCT02013037 (The De-Novo Use of Eculizumab in Presensitized Patients Receiving Cardiac Transplant (DUET); December 17, 2013) teach that the Study is drawn to individuals who receive a heart transplant are at risk for developing antibody-mediated rejection (AMR), where the anti-C5 antibody eculizumab will be investigated in its ability to prevents (AMR) or prolong long-term cardiac transplant survival in pre-expose or sensitized patients, including intravenous / IV infusion administration, including multiple Primary / Secondary measures (e.g., AMR, acute cellular rejection (ACR), Cardiac Vasculopathy (CAV), Panel Reactive Antibody, (PRA), Donor Specific Antibody (DSA) ventricular dysfunction, hemodynamic compromise, acute cellular (see entire document)
     (see entire document, including Study Description, including Brief Summary, Detailed Description, Study Design, Arms and Interventions. , Arm, Outcome Measures, Eligibility Criteria).

     Francois et al. teach Methods of Treating Chronic Disorders with Complement Inhibitors,
     including antib-C5 antibodies, including eculizumab (e.g., see paragraph [0289]) in treating chronic complement-mediated disorders such as chronic rejection of a transplanted organ, tissue, cells or populations of cells (grafts), including chronic vasculopathy (see paragraph [0098])
  (see entire document, including Abstract, Drawings, Background of the Invention, Summary of the Invention, Brief Description of the Drawing, Detailed Description of Certain Embodiments of the invention, Methods of Treating Disorders Complement Inhibitors, Pharmaceutical Compositions and Administration Approaches, Examples, Claims)

     Jan-wit teach Alloantibody and Complement Promote T cell-Mediated Cardiac Allograft Vasculopathy through Non-Canonical NF-κB Signaling in Endothelial Cell, including that vasculopathy is the major cause of late allograft loss following heart transplantation, containing T cells, occurring with patients with donor specific antibody, association with pathologic interactions between effectors, including membranes attack complexes non-canonical NF-κB signaling, increased NIK expression, infiltrating T cell, smooth muscle cell proliferation, stenotic lesions, including complement activation, including C5
     (see entire document, including Abstract, Introduction, Methods, Results, Discussion).

      Nath et al. teach the Characterization of Immune Responses to Cardiac Self-Antigens Myosin and Vimentin in Human Cardiac Allograft Recipients with Antibody Mediated Rejection and Cardiac Allograft Vasculopathy, including that acute antibody mediated rejection (AMR) is recognized as a major cause of allograft dysfunction following heart transplantation, which promote development of a chronic inflammatory process which subsequently lead to transplant rejection, including the development of chronic cardiac allograft vasculopathy (CAV), wherein AMR and CAV are the early and late postoperative periods, respectively.
   (see entire document, including Abstract, Introduction, Materials and Methods, Discussion)




      the prior art the same anti-C5 antibodies to treat the same T cell-mediated allografts resulting the same limitations manipulative steps and result as claimed.

     Note that treating and/or reducing the likelihood of forming a T cell-mediated allograft vasculopathy lesion in a transplant recipient is based, in part, on a continuum of early (acute antibody mediated rejection; AMR) and late postoperative (chronic cardiac allograft vasculopathy; CAV) periods rather than differences in treating transplant recipient with anti-C5 antibodies.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  
     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) 

      Applicant’s arguments have not been found persuasive.

11. Claims 21-31 and 35-36 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rother et al. (US 2012/0225056) in view of NCT02013037 (The De-Novo Use of Eculizumab in Presensitized Patients Receiving Cardiac Transplant (DUET); December 17, 2013), 
Francois et al. (US 2014/0371133), Jane-wit et al. Circulation 3: 128, December 3, 2013
10.1161/CIRCULATIONAHA.113.002972,
     as it applies to claims 1, 3-11, 14-16, 19-20 and 33-34 above and 
     further in view of Andrien et al. (US 2015/0299305) and Diefenbach-Streiber et al. (US Patent No. 8,241,628) for the reasons of record / herein / above.

      Applicant’s arguments, filed 02/25/2021, have been fully considered but have not been found convincing essentially for the reasons of record / above in Section 10.



     The teachings of Rother et al., NCT02013037, Francois and Jane-wit et al. are set above and differ from the instant claims drawn to BNJ421, BNJ441, 7086 and 8110 anti-C5 antibodies.
 
    Andrien et al. teach Anti-C5 Antibodies Having Improved Pharmacokinetics, including anti-C5 antibodies, including improved pharmacokinetic antibodies, including eculizumab (see entire document), including the anti-C5 antibodies BNJ441 / BNJ421 (see paragraphs [0066], [0069], [0070]-[0072], [0103]-[0105], [0121]-[0131], [0300]-[0305], [0317]-[0327]; Table 5, 9 / 10)
     (see Summary, Brief Description of the Sequences, Brief Description of the Drawings, Detailed Description, Applications, including Pharmaceutical Compositions and Formulations and Applications of treating complement associated disorders (see paragraphs [0217]-[0236]    Applications paragraphs [0237]-[0274], Examples claims).

     Diefenbach-Streiber et al. teach Compositions and Methods for Antibodies Targeting Complement Protein C5 (see entire document, including Abstract, Introduction, Background of the Invention, Summary of the Invention, Definitions, Brief Description of the Figures, Detailed Description of the Invention, C5 Antibodies, teach anti-C5 antibodies, including the 8110 anti-C5 antibodies (e.g., see Table 1 in columns 18-20) and the 7086 anti-C5 antibodies (e.g., see Tables 2, 5, 8, 11; paragraphs [0346], [0466], [0468], [0481]; Methods of Producing Antibodies of the Invention, Characterization of the Antibodies of the Invention, Prophylactic and Therapeutic Uses, Diagnostic Uses, Pharmaceutical Compositions, Examples).

      Given the specificities and functional attributes the prior art anti-C5 antibodies and the instant claimed anti-C5 antibodies, it would have been apply the 7086 and 8110 antibodies as substituting equivalents known for the same purpose and art recognized suitability for the same intended purpose in treating T cell-mediated allografts with anti-C5 antibodies, including “reducing the likelihood of forming a T cell-mediated allograft vasculopathy lesion in a mammalian transplant recipient comprising transplanting an allograft from a donor to a recipient”

     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) 

      Applicant’s arguments have not been found persuasive.

12.  Claims 1 and 3-11, 14-17, 19-31 and 33-36 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,771,418 (1449; #2). 

   The claims of U.S. Patent No. 9,771,418 are drawn to treating antibody-mediated rejection with anti-C5 antibodies, including eculizumab.
   The instant claims are drawn to reducing the likelihood of forming T cell mediated allograft vasculopathy lesions.
   
   There does not appear to a different or non-obvious manipulative steps between the patented and instant claims.   





       The instant application and the patented claims are commonly owned.

     Applicant’s arguments, filed 02/25/2021, distinguishing the instant methods of treating T cell-mediated allograft from methods of treating antibody-mediated rejection of U.S. Patent No. 9,771,418 in the remarks of Non-Statutory Double Patenting Rejections

     MPEP 716 / 37 C.F.R. 1.132   
     Affidavits or declarations traversing rejections or objections.
     When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.

     Applicant has not provided a declaration to support the evidence for the asserted unexpected results.

     The rejection of record is maintained.

13.  Note that USSN 15/569,338 of record has been abandoned.
        In turn, the previous provisional double patenting rejection over USSN 15/569,338 has been rendered moot.


14.  Claims 1 and 3-11, 14-17, 19-31, 33-36 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over copending claims 1-6, 10, 11, 17, 19, 20, 22, 24-26, 35, 40, 42-45, 49, 50, 52, 56, 60 and 64 of USSN 16/605,441 and
      over copending claims 1, 2, 5-8, 10, 31-33, 35- 37, 40, 48-53 of USSN 16/340453 for the reasons of record.

   The instant claims are drawn to reducing the likelihood of forming T cell mediated allograft vasculopathy lesions.
   There does not appear to a different or non-obvious manipulative steps between the copending methods to treating antibody-mediated rejection with anti-C5 antibodies, including eculizumab, BNJ441, BNJ421 and ravulizumab and instant claims.   

     Note that treating and/or reducing the likelihood of forming a T cell-mediated allograft vasculopathy lesion in a transplant recipient is based, in part, on a continuum of early (acute antibody mediated rejection; AMR) and late postoperative (chronic cardiac allograft vasculopathy; CAV) periods rather than differences in treating transplant recipient with anti-C5 antibodies.

       The instant application and the copending claims are commonly owned.

     Applicant’s arguments, filed 02/25/2021, distinguishing the instant methods of treating T cell-mediated allograft from methods of treating antibody-mediated rejection in ‘418 patent, ‘441 application, ‘453 application in the remarks of Non-Statutory Double Patenting Rejections

     Affidavits or declarations traversing rejections or objections.
     When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.

     Applicant has not provided a declaration to support the evidence for the asserted unexpected results.

     The rejection of record is maintained.

15.  No claim allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 10, 2021